954 F.2d 727
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lamont Rafael HUFFMAN, Defendant-Appellant.
No. 91-50285.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 10, 1992.*Decided Feb. 10, 1992.

Before FARRIS, NOONAN and TROTT, Circuit Judges.


1
ORDER**


2
The government concedes error in this case.   Huffman's criminal history was Category I.   His violation did not include breaking any laws, so it was Grade C.   Sentencing Guidelines § 7B1.1(a)(3).   When a Category I prisoner commits a Grade C supervised-release violation, the guideline sentencing range is 3 to 9 months.   Guidelines § 7B1.4(a).   Although 18 U.S.C. § 3553(c)(2) requires the court to justify any upward departure, the court imposed a 14-month sentence without doing so.


3
We VACATE the sentence and REMAND to the district court for sentencing within the 3-to-9-month guideline range.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3